The judgment is affirmed, for the reasons expressed in the opinion of Mr. Justice Parker for the Supreme Court.
It is argued here that the ordinance "is an arbitrary invasion of appellants' property rights" in violation of the Fourteenth Amendment of the Federal Constitution. The point is not well made. The ordinance was designed to meet, as is recited in the preamble, "the emergency conditions arising out of the war effort and the resultant shortage of clerks;" and the regulation is obviously in the interest of the public health and safety, as the Supreme Court found. This is purely a police regulation that does not place an unreasonable and unnecessary restriction upon private business, and is therefore unassailable.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None. *Page 498